Citation Nr: 0404416	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left patella injury, postoperative, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for a right knee 
disorder, as secondary to service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
June 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.   

In July 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  At that hearing, the 
veteran submitted private treatment records and waived RO 
consideration of this evidence.   

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

Left Knee Disability

The record shows that the veteran was provided a VA 
compensation examination for his service-connected left knee 
disability on March 9, 2002.  The RO references that 
examination in the April 2002 rating action and in a November 
2002 statement of the case.  However, the Board notes that 
examination report is not in the claims file.  This document 
should be obtained and associated with the veteran's claims 
file.  

The evidence reflects that the veteran's left knee disorder 
may have increased in severity since the veteran's latest VA 
examination on March 20, 2002.  At that examination, the 
veteran's cruciate and collateral ligaments were stable.  VA 
and private medical records, however, show that the veteran's 
left knee gave out in October 2002 resulting in injury to the 
veteran's left shoulder and that the veteran has been 
receiving treatment for the left knee disability.  VA 
outpatient treatment records dated in November 2002 show that 
the veteran reported that his knee continued to give out 
although he was not experiencing any pain after receiving 
injections in July 2002.  However, private physical therapy 
records show some improvement in left knee stability but the 
veteran continued to have left knee problems.  In light of 
these factors, the Board is of the view that a VA examination 
is warranted to determine the current level of severity of 
the veteran's left knee disability.   

Right Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
arthritis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003)

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

The veteran asserts that he is entitled to service connection 
for a right knee disorder because he developed the disorder 
secondary to his service-connected left knee disorder.  At 
the July 2003 hearing, the Board testified that he favors his 
right knee because of the severity of his left knee disorder.  

Service medical records reflect that in July (year not 
provided) that the veteran developed swelling and a cyst on 
the right knee following an injury subsequent to falling on a 
conveyer belt.  A physical examination of the right knee 
revealed moderately severe swelling, discoloration, and 
limitation of motion on flexion.  The assessment was internal 
derangement of the right knee, probably capsular strain or 
tear.  

Post service medical records first show right knee problems 
in 2002.  Private medical records dated in November 2002 
reflect that the veteran has osteoarthritis of both knees.  
When receiving treatment for his left knee in December 2002, 
the veteran complained of problems with the right leg, worse 
than the left, after a cortisone shot in the left lower 
extremity.  

In light of the foregoing, the Board is of the view that a VA 
examination is warranted to determine the etiology of the 
veteran's right knee disorder.  

Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted. 

2.  The RO should obtain the May 9, 2002, 
VA orthopedic examination and associated 
it with the veteran's claims file.  If 
this document is not available, it should 
be so indicated in writing.  

3.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the severity of the veteran's service-
connected left knee disability and the 
nature and etiology of his right knee 
disorder.  The claims folder should be 
forwarded to the examiner, and all 
necessary tests should be done.  The 
examiner should address the following.  A 
complete rationale should be provided for 
all opinions expressed.  

a.  As to the left knee, the examiner 
should provide the range of motion of the 
veteran's left knee.  The examiner should 
indicate the normal ranges of the motion 
of the knee.  The examiner should perform 
tests of joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  

b.  As to the right knee, the examiner 
should determine the nature and extent of 
any right knee disorder, including 
osteoarthritis.  The examiner should 
provide an opinion as to the etiology of 
any right knee disorder found to include 
the following:  whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any disorder 
of the right knee, including 
osteoarthritis, was caused or aggravated 
(i.e. increased in disability) by the 
veteran's service -connected left knee 
disability, or whether such disorder was 
caused by service.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for the residuals of a left patella 
injury, postoperative and the claim for 
service connection for a right knee 
disorder, as secondary to service-
connected left knee disorder.  The RO 
should consider the new evidence that the 
veteran submitted at the July 2003 
hearing.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




